Exhibit 10.2

Execution Version

AMENDMENT NO. 3 TO CREDIT AGREEMENT

This AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”), dated as of January
28, 2013, is entered into by and among MOHAWK INDUSTRIES, INC., a Delaware
corporation (the “Company”), MOHAWK UNILIN INTERNATIONAL B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, having its official seat
(statutaire zetel) in Oisterwijk, the Netherlands and its office at
Beneluxstraat 1 (5061 KD) Oisterwijk, the Netherlands, and registered with the
Trade Register of the Chambers of Commerce under number 17229715 (“Mohawk BV”),
MOHAWK FOREIGN HOLDINGS, S.À R.L., a company organized and existing under the
laws of Luxembourg as a société a responsibilité limitée (“Mohawk Foreign”),
MOHAWK INTERNATIONAL HOLDINGS, S.À R.L., a company organized and existing under
the laws of Luxembourg as a société a responsibilité limitée (“Mohawk
International”), UNILIN B.V.B.A., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) organized under the laws of Belgium
(collectively, with Mohawk BV, Mohawk Foreign and Mohawk International, the
“Foreign Borrowers” and together with the Company, the “Borrowers”), the
Guarantors indentified on the signature pages hereto, certain Lenders (as
defined in the Credit Agreement (as defined below)) party hereto, and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), Swing Line Lender and an L/C Issuer.

RECITALS

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement dated as of July 8, 2011, (as amended by Amendment
No. 1 to Credit Agreement dated as of January 20, 2012, Amendment No. 2 to
Credit Agreement dated as of November 16, 2012 and as hereby amended, and as
further amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders have
extended a revolving credit facility to the Borrowers; and

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders signatory hereto agree to certain amendments to the Credit Agreement as
provided herein, and the Administrative Agent and each of the undersigned
Lenders have agreed to such requests, subject to the terms and conditions of
this Amendment.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings, if any, assigned to such terms in the Credit Agreement,
as amended by this Amendment.

2. Amendments to Credit Agreement. Subject to the terms and conditions hereof
and with effect from and after the Amendment Effective Date (defined below), the
Credit Agreement is hereby amended as follows:

(a) New Definition. The following new definition is hereby added to Section 1.01
of the Credit Agreement in proper alphabetical order:

“ ‘2013 Indenture’ means that certain indenture dated on or about January 31,
2013 (as supplemented by that first supplemental indenture dated on or about
January 31, 2013) by and between the Company, as issuer, and U.S. Bank National
Association, as trustee.”



--------------------------------------------------------------------------------

(b) Amended Definition. The definition of “Existing Indentures” in Section 1.01
of the Credit Agreement is amended by deleting such definition in its entirety
and replacing it with the following definition:

“ ‘Existing Indentures’ means, collectively, the 2002 Indenture, the 2006
Indenture and the 2013 Indenture.”

(c) Amendment to Section 7.06(e). Section 7.06(e) of the Credit Agreement is
amended by deleting such subsection in its entirety and replacing it with the
following subsection:

“(e) the Company and its Restricted Subsidiaries shall be permitted to make (i)
prepayments or redemptions prior to the stated maturity of the notes and other
Indebtedness under the Existing Indentures only to the extent that at the time
of and immediately after giving pro forma effect thereto, Available Liquidity
shall be not less than $150,000,000 and (ii) redemptions or repayments at the
stated maturity date of the notes and other Indebtedness under the Existing
Indentures; provided that no Loans under this Agreement may be utilized to make
any such redemption or repayment of the notes or other Indebtedness under the
Existing Indentures or otherwise permitted under this clause (ii) unless,
immediately after giving pro forma effect thereto, Available Liquidity shall be
not less than $150,000,000; and”

(d) Amendment to Section 7.09. Section 7.09 of the Credit Agreement is amended
by (A) deleting the word “and” after subpart (x) thereof, (B) replacing the
period at the end of subpart (xi) thereof with “; and”, (C) deleting the proviso
to Section 7.09 in its entirety, and (D) adding the following after subpart (xi)
thereof:

“(xii) exist either (A) under the 2013 Indenture (to the extent no more
restrictive to the Company and the Secured Parties than the similar provisions
of the 2006 Indenture as in effect on the Closing Date) or (B) in any agreement
evidencing any Refinancing Indebtedness in respect of Indebtedness under the
2013 Indenture so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such limitation;

provided that, notwithstanding anything to the contrary in this Section, neither
the Company nor any of its Restricted Subsidiaries shall create, incur, assume,
or permit or suffer to exist any restriction on the granting of Liens in favor
of the Administrative Agent on assets of the type that are, or would constitute,
Collateral under any Security Instrument in effect immediately prior to any
Collateral Release Event, other than the equal and ratable sharing provisions
under the Existing Indentures (as in effect on the Closing Date or, in the case
of the 2013 Indenture, the initial date of such 2013 Indenture).”

(e) Amendment to Section 8.01(e)(i)(B). Section 8.01(e)(i)(B) of the Credit
Agreement is amended by deleting such clause (B) in its entirety and replacing
it with the following:

“(B) fails to observe or perform any other agreement or condition relating to
the Permitted Pari Passu Indebtedness or any such other Indebtedness or
Guarantee referred to in clause (i)(A)(2) above or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event (other than any event
requiring the repurchase, repayment or redemption (automatically or otherwise),
or an offer to repurchase, prepay or redeem, any Indebtedness under the 2013
Indenture (so long as such repurchase, prepayment or

 

2



--------------------------------------------------------------------------------

redemption is not required to be made at an amount in excess of 102% of the
initial principal amount of such Indebtedness being repurchased, repaid or
redeemed together with any accrued and unpaid interest), or the delivery of any
notice with respect thereto, solely as a result of the Company not completing
the acquisition contemplated to be funded in whole or in part with the proceeds
of such Indebtedness or the stock purchase agreement relating to such
acquisition being terminated) is to cause, or to permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded;”

3. Consent to Pledge Agreement Provisions. In connection with this Amendment,
each of the Lenders hereby irrevocably agree that if a Collateral Reinstatement
Event occurs after the date hereof, the Administrative Agent is authorized on
its behalf, and without further consent, to enter into new Security Instruments
containing provisions as the Administrative Agent reasonably deems appropriate
in order to give effect to the equal and ratable sharing provision of the 2013
Indenture and the transactions contemplated by this Amendment (to same extent as
the 2006 Indenture was afforded in the Pledge Agreement in effect on the Closing
Date).

4. Representations and Warranties. The Borrowers and the Guarantors hereby
represent and warrant to the Administrative Agent and the Lenders as follows:

(a) no Default or Event of Default has occurred and is continuing, or would
result from the amendments contemplated hereby;

(b) the execution, delivery and performance by the Borrowers and the Guarantors
of this Amendment have been duly authorized by all necessary corporate and other
action and do not and will not require any registration with, consent or
approval of, or notice to or action by, any Person (including any Governmental
Authority) in order to be effective and enforceable;

(c) this Amendment constitutes the legal, valid and binding obligations of each
Borrower and each Guarantor, enforceable against it in accordance with its
terms, without defense, counterclaim or offset; and

(d) both before and immediately after giving effect to this Amendment, the
representations and warranties contained in Article V of the Credit Agreement
are true and correct in all material respects (or, if qualified by materiality
or Material Adverse Effect, in all respects) on and as of the Amendment
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
subsections (a) and (b), respectively, of Section 6.01 of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

5. Effective Date.

(a) This Amendment will become effective on the date on which each of the
following conditions has been satisfied (the “Amendment Effective Date”):

(i) the Administrative Agent shall have received counterparts of this Amendment
duly executed by the Loan Parties, the Required Lenders and the Administrative
Agent; and

(ii) unless waived by the Administrative Agent, the Company shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
at least two (2) Business Days prior to or on the Amendment Effective Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

(b) For purposes of determining compliance with the conditions specified in this
Section 5, each Lender that has executed this Amendment and delivered it to the
Administrative Agent shall be deemed to have consented to, approved or accepted,
or to be satisfied with, each document or other matter required under Section 5
to be consented to or approved by or acceptable or satisfactory to such Lender
unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Amendment Effective Date specifying its objection thereto.

(c) From and after the Amendment Effective Date, the Credit Agreement is amended
as set forth herein. Except as expressly amended pursuant hereto, the Credit
Agreement shall remain unchanged and in full force and effect and is hereby
ratified and confirmed in all respects.

(d) The Administrative Agent will notify the Company and the Lenders of the
occurrence of the Amendment Effective Date.

6. Miscellaneous.

(a) Except as herein expressly amended, all terms, covenants and provisions of
the Credit Agreement and each other Loan Document are and shall remain in full
force and effect and all references in any Loan Document to the “Credit
Agreement” shall henceforth refer to the Credit Agreement as amended by this
Amendment. This Amendment shall be deemed incorporated into, and a part of, the
Credit Agreement.

(b) This Amendment shall be binding upon and inure to the benefit of the parties
hereto and thereto and their respective successors and assigns.

(c) THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 11.14 AND 11.15 OF
THE CREDIT AGREEMENT (AS AMENDED HEREBY) RELATING TO GOVERNING LAW, VENUE AND
WAIVER OF RIGHT TO TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE
INCORPORATED HEREIN IN FULL.

(d) This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken

 

4



--------------------------------------------------------------------------------

together shall constitute a single contract. This Amendment and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5, this Amendment shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties required to be a party hereto. Delivery
of an executed counterpart of a signature page of this Amendment by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Amendment. This Amendment may not be amended except
in accordance with the provisions of Section 11.01 of the Credit Agreement.

(e) If any provision of this Amendment or the other Loan Documents is held to be
illegal, invalid or unenforceable, (i) the legality, validity and enforceability
of the remaining provisions of this Amendment and the other Loan Documents shall
not be affected or impaired thereby and (ii) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

(f) The Company agrees to pay in accordance with Section 11.04 of the Credit
Agreement all reasonable out of pocket expenses actually incurred by the
Administrative Agent and its Affiliates in connection with the preparation,
execution, delivery, administration of this Amendment and the other instruments
and documents to be delivered hereunder, including, without limitation, the
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent with respect thereto and with respect to advising the
Administrative Agent as to its rights and responsibilities hereunder and
thereunder.

(g) This Amendment shall constitute a “Loan Document” under and as defined in
the Credit Agreement.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to the
Credit Agreement to be duly executed as of the date first above written.

 

MOHAWK INDUSTRIES, INC. By:   /s/ Shailesh S. Bettadapur Name:   Shailesh S.
Bettadapur Title:   VP & Treasurer

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

MOHAWK FOREIGN HOLDINGS S.À R.L., as a

Foreign Borrower

By:   /s/ Edward R. Schleper Name:   Edward R. Schleper Title:   Class A Manager
MOHAWK INTERNATIONAL HOLDINGS S.À R.L., as a Foreign Borrower By:   /s/ Edward
R. Schleper Name:   Edward R. Schleper Title:   Class A Manager

MOHAWK UNILIN INTERNATIONAL B.V.,

as a Foreign Borrower

By:   /s/ Edward R. Schleper Name:   Edward R. Schleper Title:   Director and
Attorney UNILIN B.V.B.A., as a Foreign Borrower By:   /s/ Edward R. Schleper
Name:   Edward R. Schleper Title:   Attorney in Fact

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Ronaldo Naval Name:  
Ronaldo Naval Title:   Vice President

 

BANK OF AMERICA, N.A., as Lender, L/C Issuer and Swing Line Lender By:   /s/
David McCauley Name:   David McCauley Title:   Senior Vice President

 

JPMORGAN CHASE BANK, N.A., as Lender and L/C Issuer By:   /s/ John A. Horst
Name:   John A. Horst Title:   Credit Executive

 

SUNTRUST BANK, as Lender By:   /s/ Vinay N. Desai Name:   Vinay N. Desai Title:
  Vice President

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Lender

By:   /s/ Kay Reedy Name:   Kay Reedy Title:   Managing Director

 

BARCLAYS BANK PLC, as Lender By:   /s/ Gregory Fishbein Name:   Gregory Fishbein
Title:   Assistant Vice President

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

ING BANK N.V. DUBLIN BRANCH, as Lender and L/C Issuer By:   /s/ Shaun Hawley
Name:   Shaun Hawley Title:   Vice President

By:   /s/ Aiden Neill Name:   Aiden Neill Title:   Director

 

MIZUHO CORPORATE BANK, LTD., as Lender By:   /s/ David Lim Name:   David Lim
Title:   Authorized Signatory

 

REGIONS BANK, as Lender By:   /s/ Donald Q. Dalton Name:   Donald Q. Dalton
Title:   Executive Vice President

 

U.S. BANK NATIONAL ASSOCIATION, as Lender By:   /s/ Michael P. Dickman Name:  
Michael P. Dickman Title:   Vice President

 

THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., as Lender By:   /s/ Ravneet Mumick Name:   Ravneet Mumick Title:  
Director

 

BRANCH BANKING AND TRUST COMPANY, as Lender By:   /s/ Robert T. Barnaby Name:  
Robert T. Barnaby Title:   Vice President

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

 

SYNOVUS BANK, as Lender By:   /s/ John R. Frierson Name:   John R. Frierson
Title:   Vice President

 

SOVEREIGN BANK, N.A., as Lender By:   /s/ Cameron D. Gateman Name:   Cameron D.
Gateman Title:   SVP Larger Corporate Banking

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

Each of the undersigned hereby consents to this Amendment and hereby
(a) confirms and agrees that notwithstanding the effectiveness of such
Amendment, each Loan Document to which it is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, on and after the effectiveness of such Amendment, each
reference in the Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof”, or words of like import shall mean and be a reference to the Credit
Agreement, as amended by this Amendment, (b) confirms and agrees that the pledge
and security interest in the Collateral granted by it pursuant to the Security
Instruments to which it is a party shall continue in full force and effect, and
(c) acknowledges and agrees that such pledge and security interest in the
Collateral granted by it pursuant to such Security Instruments shall continue to
secure the Obligations purported to be secured thereby, as amended or otherwise
affected hereby.

 

MOHAWK INDUSTRIES, INC. By:   /s/ Shailesh S. Bettadapur Name:   Shailesh S.
Bettadapur Title:   VP & Treasurer MOHAWK CARPET, LLC By:   /s/ Shailesh S.
Bettadapur Name:   Shailesh S. Bettadapur Title:   VP & Treasurer
MOHAWK INTERNATIONAL HOLDINGS (DE) CORPORATION By:   /s/ Shailesh S. Bettadapur
Name:   Shailesh S. Bettadapur Title:   VP & Treasurer UNILIN FLOORING NC, LLC
By:   /s/ Shailesh S. Bettadapur Name:   Shailesh S. Bettadapur Title:   VP &
Treasurer DAL-TILE INTERNATIONAL INC. By:   /s/ Shailesh S. Bettadapur Name:  
Shailesh S. Bettadapur Title:   VP & Treasurer

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

DAL-TILE GROUP INC. By:   /s/ Shailesh S. Bettadapur Name:   Shailesh S.
Bettadapur Title:   VP & Treasurer DAL-TILE CORPORATION By:   /s/ Shailesh S.
Bettadapur Name:   Shailesh S. Bettadapur Title:   VP & Treasurer DAL-TILE
DISTRIBUTION, INC. By:   /s/ Shailesh S. Bettadapur Name:   Shailesh S.
Bettadapur Title:   VP & Treasurer DAL-TILE SERVICES, INC. By:   /s/ Shailesh S.
Bettadapur Name:   Shailesh S. Bettadapur Title:   VP & Treasurer DAL-TILE I,
LLC By:   /s/ Shailesh S. Bettadapur Name:   Shailesh S. Bettadapur Title:  
VP & Treasurer DAL-TILE SHARED SERVICES, INC. By:   /s/ Shailesh S. Bettadapur
Name:   Shailesh S. Bettadapur Title:   VP & Treasurer DAL-ELIT, LLC By:   /s/
Shailesh S. Bettadapur Name:   Shailesh S. Bettadapur Title:   VP & Treasurer

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

MOHAWK ESV, INC. By:   /s/ Shailesh S. Bettadapur Name:   Shailesh S. Bettadapur
Title:   VP & Treasurer MOHAWK COMMERCIAL, INC. By:   /s/ Shailesh S. Bettadapur
Name:   Shailesh S. Bettadapur Title:   VP & Treasurer ALADDIN MANUFACTURING
CORPORATION By:   /s/ Shailesh S. Bettadapur Name:   Shailesh S. Bettadapur
Title:   VP & Treasurer WAYN-TEX LLC By:   /s/ Shailesh S. Bettadapur Name:  
Shailesh S. Bettadapur Title:   VP & Treasurer MOHAWK CARPET DISTRIBUTION, INC
By:   /s/ Shailesh S. Bettadapur Name:   Shailesh S. Bettadapur Title:   VP &
Treasurer MOHAWK CARPET TRANSPORTATION OF GEORGIA, LLC By:   /s/ Shailesh S.
Bettadapur Name:   Shailesh S. Bettadapur Title:   VP & Treasurer MOHAWK
RESOURCES, LLC By:   /s/ Shailesh S. Bettadapur Name:   Shailesh S. Bettadapur
Title:   VP & Treasurer

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

MOHAWK SERVICING, LLC By:   /s/ Shailesh S. Bettadapur Name:   Shailesh S.
Bettadapur Title:   VP & Treasurer

 

MOHAWK FACTORING, INC. By:   /s/ Shailesh S. Bettadapur Name:   Shailesh S.
Bettadapur Title:   VP & Treasurer

 

MOHAWK FOREIGN HOLDINGS S.À R.L. By:   /s/ Edward R. Schleper Name:   Edward R.
Schleper Title:   Class A Manager

 

MOHAWK INTERNATIONAL HOLDINGS
S.À R.L. By:   /s/ Edward R. Schleper Name:   Edward R. Schleper Title:  
Class A Manager

 

MOHAWK UNILIN INTERNATIONAL B.V By:   /s/ Edward R. Schleper Name:   Edward R.
Schleper Title:   Director and Attorney

 

MOHAWK B.V.B.A. By:   /s/ Edward R. Schleper Name:   Edward R. Schleper Title:  
Attorney in Fact

 

MOHAWK INTERNATIONAL (EUROPE)
S.À R.L. By:   /s/ Edward R. Schleper Name:   Edward R. Schleper Title:  
Class A Manager

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

MOHAWK GLOBAL INVESTMENTS, S.À R.L. By:   /s/ Edward R. Schleper Name:   Edward
R. Schleper Title:   Class A Manager

 

UNILIN HOLDINGS B.V.B.A. By:   /s/ Edward R. Schleper Name:   Edward R. Schleper
Title:   Attorney in Fact

 

FLOORING INDUSTRIES LIMITED By:   /s/ Edward R. Schleper Name:   Edward R.
Schleper Title:   Class A Director

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 3 to Credit Agreement